 

Exhibit 10.11

 

SUMMIT WIRELESS TECHNOLOGIES, INC.

 

2018 LONG-TERM STOCK INCENTIVE PLAN

 

DEFERRED SHARES AGREEMENT

 

This Deferred Shares Agreement (this “Agreement”) is entered into as of JANUARY
4, 2019 (the “Grant Date”) by and between Michael Howse (the “Participant”) and
Summit Wireless Technologies, Inc. (“Summit”, and together with its
Subsidiaries, the “Company”).

 

I.GRANT OF AWARD

 

Subject to the terms set forth in this Agreement, Summit has granted the
Participant Deferred Shares, i.e., an award pursuant to Section 7.D of the
Summit Semiconductor, Inc. 2018 Long-Term Stock Incentive Plan (the “Plan”).

 

Number of Deferred Shares: 400,000

 

Each Deferred Share represents the Participant’s right to receive one share of
Common Stock, subject to the terms and conditions of the Plan and this
Agreement. Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings given to such terms in the Plan.

 

II.TERMS OF DEFERRED SHARES

 

1.Vesting of Deferred Shares.

 

(a)In General. Except as otherwise provided herein, if a Fundamental Transaction
(as such term is defined in the agreement between Summit and the Participant,
dated April 6, 2018, as amended on December 27, 2018 (such agreement, as
amended, the “Howse Agreement”)) has not occurred as of the date that is one
hundred and eighty (180) days after either the date that the Participant ceases
to be employed by the Company, the date that Participant is no longer a
Consultant, or the date that the Participant is no longer a member of the Board
of Directors of the Company, whichever occurs last (the “Termination Date”),
then all of the then outstanding and unvested Deferred Shares will be forfeited
and the Participant will have no further rights to such unvested Deferred
Shares.

 

 

 

 

(b)Specific Vesting Terms.

 

Vesting of the Deferred Shares will occur immediately prior to a Fundamental
Transaction. The number of Deferred Shares that shall vest shall be based on the
Consideration (as defined in the Howse Agreement) in connection with such
Fundamental Transaction as set forth in the table below:

 

   Less than   $80,000,000-   $100,000,000 or  Consideration:  $80,000,000  
$99,999,999   Greater                Deferred Shares Vested:   75,000  
 125,000    200,000  Deferred Shares Vested (no General Expenses):   150,000  
 250,000    400,000 

 



As set forth in the table above, twice the number of shares will vest if the
Company does not incur General Expenses. “General Expenses” means the fees of an
investment bank that are charged in connection with the Fundamental Transaction
of 2% or more of the Consideration.

 

(c)Death of Participant. If, while Participant is employed by the Company, he
dies within one hundred eighty (180) days prior to the date of a Fundamental
Transaction, then on the date of such Fundamental Transaction (i) the number of
unvested Deferred Shares that would have vested for Participant in Section
II(1)(c) above based on the Consideration received by the Company in connection
with such Fundamental Transaction shall immediately vest and (ii) any delivery
of such vested Deferred Shares shall be distributed to the Participant’s
designated beneficiary, provided that such beneficiary has been designated prior
to the Participant’s death, and in the absence of any such effective
designation, such vested Deferred Shares will be delivered to the administrator
or executor of Participant’s estate; provided, that, if the Participant is a
director or executive officer (within the meaning of Section 16 of the Exchange
Act and the regulations thereunder) of Summit (each, a “Section 16 Person”) as
of the Grant Date and/or as of the Participant’s death, then such vesting
acceleration shall not be applicable and all of the then outstanding and
unvested Deferred Shares shall be forfeited. Any such administrator or executor
must furnish Summit with (A) written notice of his or her status as transferee,
(B) a copy of the will and/or such evidence as the Committee may deem necessary
to establish the validity of the transfer, and (C) an agreement by the
transferee to comply with all the terms and conditions of the Deferred Shares
that are or would be applicable to the Participant and to be bound by the
acknowledgments made by the Participant hereunder. Delivery of the shares of
Common Stock will be made as soon as practicable following the Participant’s
date of death, but in no event later than thirty (30) days following such date.

 

2.Settlement of Deferred Shares. Settlement of vested Deferred Shares shall
occur as soon as practicable following the applicable vesting date, but in no
event later than necessary for the Participant to obtain the full economic
benefits of the Fundamental Transaction as a holder of the underlying Common
Stock to be issued pursuant to the vested Deferred Shares.

 

3.HSR Consultation and Filing Fee. Participant understands that settlement of
vested Deferred Shares may trigger reporting obligations pursuant to the
Hart-Scott-Rodino (HSR) Act and that the determination of whether the reporting
obligations are triggered depends upon the Participant’s individual
circumstances, including the value of the Common Stock held by the Participant
at the time of settlement. If, in option of the Participant’s legal counsel, an
HSR reporting obligations may be triggered by the vesting of the Deferred Shares
granted pursuant to this Agreement, and Summit’s own legal counsel confirms that
a reporting obligation will in fact be triggered, then Summit will pay the
applicable filing fees directly to the Federal Trade Commission and will make a
payment to the Participant that is sufficient to put the Participant in the same
after-tax position that the Participant would have been in had Summit not paid
the filing fees on the Participant’s behalf. Notwithstanding the foregoing, the
Participant agrees and acknowledges that the Participant is not relying on
Summit or Summit’s legal counsel for any HSR-related advice.

 

 

 

 

4.Taxes. The Participant acknowledges that the Participant is ultimately liable
and responsible for any and all income taxes (including federal, state and local
income taxes), social insurance, payroll taxes and other tax-related withholding
(the “Tax-Related Items”) arising in connection with the Deferred Shares,
regardless of any action the Company takes with respect to such Tax-Related
Items.

 

5.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company with respect to Deferred Shares unless and until such
Deferred Shares of Common Stock are vested and issued on the records of Summit
or its transfer agents or registrars. After such issuance, the Participant will
have all the rights as a stockholder of Summit with respect to such shares of
Common Stock.

 

6.No Special Employment Rights; No Right to Future Awards. Nothing contained in
this Agreement shall confer upon the Participant any right with respect to the
continuation of his or her employment by, or service to, the Company or
interfere in any way with the right of the Company at any time to terminate such
employment or service.

 

7.Deferred Shares Not Transferable. Except to the limited extent provided in
Section 1(b) above, the Deferred Shares and the rights and privileges conferred
hereby may not be transferred, assigned, pledged or hypothecated in any way by
the Participant (whether by operation of law or otherwise) and may not be
subject to sale under execution, attachment or similar process. Any attempt by
the Participant to transfer, assign, pledge, hypothecate or otherwise transfer
the Deferred Shares, or any right or privilege conferred hereby, and any
attempted sale under any execution, attachment or similar process, shall be void
and unenforceable against the Company.

 

8.Modification; Entire Agreement; Waiver. No modification of any provision of
this Agreement which reduces the Participant’s rights hereunder will be valid
unless the same is agreed to in writing by the parties hereto. This Agreement,
including the Appendix and the Deferred Shares Details, together with the Plan,
represent the entire agreement between the parties with respect to the Deferred
Shares. The failure of Summit to enforce at any time any provision of this
Agreement will in no way be construed to be a waiver of such provision or of any
other provision hereof.

 

9.Binding Agreement. Subject to the limitation on the transferability of the
Deferred Shares contained herein, this Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

10.Plan Governs. This Agreement is subject in all respects to all terms and
provisions of the Plan and the Plan document is hereby incorporated into this
Agreement. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will control.

 

11.Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.

 

12.Severability. In the event that any provision in this Agreement is held to be
invalid or unenforceable for any reason, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

 

 

 

 

13.Governing Law. This Agreement shall be construed and administered in
accordance with the laws of the State of California without regard to its
conflict of law principles.

 

14.Section 409A Compliance. It is intended that the Plan and the Agreement
comply with, or be exempt from, the requirements of Section 409A and any related
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith or exempt therefrom. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, the Participant shall not be
considered to have terminated employment with, or service to, the Company for
purposes of this Agreement until the Participant would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. Each amount to be paid or benefit to be provided pursuant to this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A.

  

15.Employee Data Privacy.

 

(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Company and its Subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 

(b)The Participant understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

  

(c)The Participant understands that Data will be transferred to such other third
parties as may be selected by the Company in the future to assist the Company
with the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative.

 

(d)The Participant authorizes the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Common Stock acquired upon settlement of the Deferred Shares. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusing or
withdrawing consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

 

{Signature Page Follows}

 

 

 

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute and deliver this Deferred Shares Agreement as of the
date first set forth above.

 



MICHAEL HOWSE   SUMMIT WIRELESS TECHNOLOGIES, INC.           Signature /s/
Michael Howse   Signature /s/ Brett Moyer           Printed Name Michael Howse  
Printed Name Brett Moyer           Title     Title CEO           Date Signed
1/4/2019   Date Signed 1/4/2019



 

 

 

